
	
		II
		Calendar No. 298
		110th CONGRESS
		1st Session
		S. 1732
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 1, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 301 Boardwalk Drive in Fort Collins, Colorado, as the
		  Dr. Karl E. Carson Post Office Building.
	
	
		1.Dr. Karl E. Carson Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 301 Boardwalk Drive in Fort Collins, Colorado, shall be
			 known and designated as the Dr. Karl E. Carson Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dr. Karl
			 E. Carson Post Office Building.
			
	
		August 1, 2007
		Reported without amendment
	
